UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 2, 2012 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 4 Waterway Square Place, Suite 100 The Woodlands, Texas 77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 210-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On April 2, 2012, Newfield Exploration Company issued a news release announcing that it has elected to redeem all of its outstanding 6% Senior Subordinated Notes due September 2014.The Notes, which have an outstanding principal balance of $325 million, will be redeemed on April 30, 2012 at 101.1042% of the principal amount plus accrued interest. A copy of the press release regarding this matter is filed herewith as Exhibit 99.1. The information in Item 7.01 of this Current Report, including the exhibit attached hereto as Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 7.01 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release regarding Notes Redemption issued by Newfield Exploration Company on April 2, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: April 2, 2012 By: /s/ John D. Marziotti John D. Marziotti General Counsel and Secretary 3 Exhibit Index Exhibit No. Description Press Release regarding Notes Redemption issued by Newfield Exploration Company on April 2, 2012 4
